Citation Nr: 0843629	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957 and from January 1958 to June 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which established service connection for 
PTSD, evaluated as 30 percent disabling.

The veteran's representative submitted additional evidence to 
the Board in December 2006, and, in an Informal Hearing 
Presentation of October 2008, waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. § 
20.1304 (2008).  

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
veteran's statement from April 2006 is construed as a claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  This matter is accordingly referred back to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was last afforded a VA PTSD examination in 
September 2005.  In an April 2006 letter, however, he 
asserted that his service-connected PTSD had worsened.  A 
reexamination is thus warranted, given that the prior 
examination was conducted more than three years ago.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity). 

In addition, the record suggests that the veteran has been 
receiving recent regular mental health treatment; however, 
apart from two PTSD clinic notes from November 2006, 
treatment records are current only through September 23, 
2004.  Fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the claimant does not 
specifically request that such records be procured.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated him for his PTSD since 
September 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should then be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective and objective symptoms should 
be noted in the report.  Specifically, 
the examiner should address such matters 
as affect (e.g., depressed or flattened) 
and any suicidal ideation, if present.  A 
multi-axial diagnosis, with a Global 
Assessment of Functioning (GAF) score, 
should be assigned.  This score should be 
explained in terms of the effect of the 
veteran's PTSD on his social and 
occupational functioning.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's appeal should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

